IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                               No. 97-50377

                           Summary Calendar


UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                                  versus
JOHN C. MILLIKIN, III,
                                                Defendant-Appellant.




            Appeal from the United States District Court
                  For the Western District of Texas
                           (SA-96-CR-327-1)


                            January 7, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

      A jury convicted defendant John C. Millikin, III, for being a

felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). Millikin raises a sufficiency of the evidence challenge

to   his   conviction.    He    argues   that    the   evidence   at   trial

demonstrated that his father was in joint occupancy of the house in

which the weapons attributed to Millikin were found.               He also

contends that his father was the owner and sole possessor of the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
firearms.     Accordingly,    he    asserts   that   the   evidence   was

insufficient to prove that he was either in constructive or actual

possession of the firearms.

      Normally, the government may establish constructive possession

where the defendant exercises “ownership, dominion, or control over

the contraband itself or dominion or control over the premises in

which the contraband is concealed.”       United States v. Mergerson, 4
F.3d 337, 349 (5th Cir. 1993).          In joint occupancy situations,

however, mere control or dominion over the place in which the

contraband is found is insufficient to establish constructive

possession.    See id.    Rather, in such situations, we require

evidence “supporting at least a plausible inference that the

defendant had knowledge of and access to the weapon or contraband.”

Id.

      As this is a sufficiency of the evidence challenge following

a jury conviction, we review the evidence in the light most

favorable to the government.       See United States v. Ivy, 973 F.2d
1184, 1188 (5th Cir. 1992). Here, there was ample evidence offered

at trial to indicate that Millikin in fact was the sole occupant of

the residence in which the guns were found.          Sole occupancy and

dominion over the house in which the weapons were found would

support a finding of constructive possession. See United States v.

Ybarra, 70 F.3d 362, 365 (5th Cir. 1995).            Alternatively, the

government offered evidence that Millikin had knowledge of the

weapons in his house, and at least one of the firearms was found

                                    2
next to his bed.     The jury could reasonably have concluded that

even if   this   were   a   joint   occupancy   situation,   Millikin   had

knowledge of and ready access to the contraband.        See Mergerson, 4
F.3d at 349.     Thus, there was adequate circumstantial indicia of

Millikin’s possession to support his conviction.         See id.

     AFFIRMED.




                                      3